Action for personal injuries sustained by plaintiff by reason of the alleged negligence of the defendant’s conductor. Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, upon the ground that the verdict is against the weight of the credible evidence. Upon the retrial the court should adequately instruct the jury as to the law and the claims of plaintiff and defendant. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; O’Malley and Townley, JJ., dissent and vote for affirmance.